I agree that the judgment should be affirmed. The sufficiency of the evidence to sustain the conviction cannot be successfully challenged. Appellant's basic assignment of error relates to two sentences in the charge of the trial judge regarding the defense of alibi.1 This, as well as other portions of the charge assigned as error, when weighed against the whole charge and the record as an entirety, at most constitute harmless error.
The voluminous evidence overwhelmingly and indisputably sustains the jury's findings that appellant's *Page 423 
guilt was established beyond any reasonable doubt. Appellant's rights were more than adequately protected by the charge of the trial judge.
Distinction between harmless and prejudicial error transcends confinement by formula or precise rule. Determination of the category into which given error shall be placed requires an exercise of discretion by appellate tribunals which can only be resolved by examination of the entire record. Challenged statements must be viewed not as isolated utterances to a jury, but with due regard to their probable effect when considered with explanatory remarks which preceded or followed the statements in question.
The objective review of an appellate court must guard against magnification on appeal in a criminal case of incidents of little importance in their setting: Glasser v. United States,315 U.S. 60, 62 Sup. Ct. 457. Where the scales of justice are delicately poised between innocence and guilt, error which under some circumstances would not be too great for reversal, should not be brushed aside as immaterial. Where, however, as here, examination of the entire record clearly supports the finding of appellant's guilt beyond any reasonable doubt, and where a fair and impartial trial has been had, and the conclusion inescapable that the error did not influence the jury against the accused, the true administration of justice cannot be negatived by technical error which has not deprived an accused of his legal right to a fair trial: cf. Commonwealthv. Blose, 160 Pa. Super. 165, 170.
Discussion of basic principles regarding determination of harmless error by the Supreme Court of the United States inKotteakos v. United States, 328 U.S. 750, 66 Sup. Ct. 1239, is peculiarly applicable here. Mr. Justice RUTLEDGE said (p. 761-2, 66 Sup. Ct. at 1246): "By its very nature no standard of perfection can be attained. But one of fair approximation can be achieved. *Page 424 
. . . For, as with all lines which must be drawn between positive and negative fields of law, the precise border may be indistinct, but case by case determination of particular points adds up in time to discernible direction.
"In the final analysis judgment in each case must be influenced by conviction resulting from examination of the proceedings in their entirety, tempered but not governed in any rigid sense of stare decisis by what has been done in similar situations. . . . To weigh the error's effect against the entire setting of the record without relation to the verdict or judgment would be almost to work in a vacuum. . . . In criminal causes that outcome is conviction. . . . It is guilt in law, established by the judgment of laymen. And the question is, not were they right in their judgment, regardless of the error or its effect upon the verdict. It is rather what effect the error had or reasonably may be taken to have had upon the jury's decision. The crucial thing is the impact of the thing done wrong on the minds of other men, not on one's own, in the total setting. . . . If, when all is said and done, the conviction is sure that the error did not influence the jury, or had but very slight effect, the verdict and the judgment should stand. . . ."
From a reading of the entire record in this case it is unquestionably evident that neither the alleged erroneous instruction on the question of alibi nor the other assigned errors, including the admission of the decree in a habeas corpus proceeding, prejudiced the rights of the appellant. Since the facts warrant a verdict of first degree murder with the death penalty, the verdict of second degree murder clearly shows error, if any, must have resulted favorably to the appellant. This was a cruel, wicked, premeditated murder, determined by a fair and impartial trial.
The judgment of the court below should be affirmed.
1 "If the Commonwealth has convinced you of the defendant's guilt beyond a reasonable doubt excepting for the alibi that has been set up, then the burden of proving an alibi is on the defendant. But the burden of proving an alibi is not beyond a reasonable doubt, the burden of proving an alibi is only by a fair preponderance of the evidence, and it will be for you, if you are otherwise convinced of the defendant's guilt beyond a reasonable doubt, to take into consideration the defense of alibi that has been raised by the defendant." *Page 425